—Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Feter Benitez, J), rendered on or about May 2, 2011, and a judgment, same court, New York County (Richard Carruthers, J.), rendered on or about June 14, 2011, said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
Concur—Tom, J.E, Acosta, Román, Feinman and Clark, JJ.